Title: From James Madison to Richard Bland Lee, 5 August 1819
From: Madison, James
To: Lee, Richard Bland


Dear SirMont Pelier Augt. 5. 1819.
I have received your favor of the 2d, with a copy of your able and interesting Oration on the last anniversary of our Independence.
The existing tranquility and harmony on the public feeling, the result of the propitious evanescence of the causes of discord, is a just subject of congratulation. It is to be wished that they may never be interrupted by the worst of all political divisions; one founded on Geographical boundaries, and embittered by another discrimination among the States which happens to coincide with them. Political parties intermingled throughout the community, unite as well as divide every Section of it. Parties, founded on local distinctions, and fixed peculiarities which Seperate the whole into great conflicting masses, are far more to be dreaded in their tendency.
I Can have no remark to make on your public introduction of my name, but that I am aware of my deficient title to the merit allowed me; at the same time that I cannot be indifferent to any mark of esteem from one who is himself so justly esteemed.
Mrs Madison will not allow me to seal a letter to you without adding her sincerest love to Mrs Lee, to whom I beg that I may be respectfully presented; whilst you accept for yourself assurances of my cordial regard and good wishes. We hope that both of you are sensible of the pleasure we should feel in an opportunity of repeating these sentiments under our own vine & our own fig tree.
Signed (James Madison)
